Citation Nr: 1031490	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran and his spouse presented testimony at a RO hearing in 
November 2007 before a Decision Review Officer and at a personal 
video conference hearing in December 2008 before the undersigned 
Acting Veterans Law Judge.  A copy of each hearing transcript was 
attached to the claims file.

In January 2009, the Board found that new and material evidence 
had been received to reopen a claim for service connection for 
coronary artery disease as secondary to service-connected 
generalized anxiety disorder.  After reopening the claim, the 
Board remanded the matter for additional development.  
Thereafter, the RO completed the requested development, continued 
the denial of the claim, and returned the matter to the Board for 
further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

While the Veteran has coronary artery disease, it was not 
incurred during service, nor is it due to or aggravated by the 
service-connected generalized anxiety disorder.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, 
to include as 
secondary to service-connected generalized anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In an August 2005 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claim.   

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  Here, a letter dated in 
September 2006 satisfied the duty to notify provisions regarding 
service connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO has obtained identified relevant VA and private 
outpatient treatment records.  The Veteran has not referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

In addition, the Board finds substantial compliance with its 
January 2009 Remand directive.  In that directive, the Board 
requested records from a December 2008 VA examination, current VA 
medical records, and requested that the Veteran undergo an 
additional VA examination.  In response, the RO obtained the VA 
examination records (a VA audiologic examination), the 
outstanding VA outpatient treatment records, and, as discussed 
herein, afforded the Veteran another VA examination. Hence, the 
RO substantially complied with the Board's Remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, as discussed herein, 
the Veteran underwent multiple VA examinations.  The examination 
reports reflects consideration of the Veteran's current 
complaints, and includes appropriate examination findings and 
diagnoses and opinions consistent with the evidence of record.  
The Board therefore concludes that the examinations are adequate 
for decision-making purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Lastly, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).   

The Veteran claims that coronary artery disease is due to or 
aggravated by his service-connected generalized anxiety disorder.  
The Board has carefully considered the Veteran's contentions, but 
finds, however, that the preponderance of the evidence is against 
the claim.  

First, for the sake of completeness, the Board has reviewed the 
Veteran's service treatment records but finds no evidence of a 
heart condition during service.  Moreover, there is no competent 
medical evidence linking any current coronary artery disease to 
service.  Hence, service connection on a direct basis is not 
warranted.  Additionally, there is no evidence of a heart 
condition within the first year following discharge from service.  
Hence, the provisions of law allowing for service connection for 
conditions manifested shortly following discharge from service 
are not for application.  See 38 C.F.R. §§ 3.307, 3.309.  

Turning to whether a current coronary artery disease disability 
is due to or aggravated by service-connected anxiety disorder, 
the record reflects that the Veteran suffered myocardial 
infarctions in 1992 and 1995.  Records associated with those 
events do not show any contribution from the service-connected 
anxiety disorder.  

Records that support the Veteran' claim include his hearing 
testimony, various treatise and internet articles that discuss 
the relationship between anxiety disorders and heart conditions, 
an August 2005 VA mental health treatment note that states that 
the Veteran's cardiovascular disease is "more likely than not 
caused/aggravated by his anxiety," a January 2006 VA mental 
disorders examination in which the examination states that the 
Veteran's cardiovascular disorder "is aggravated by his anxiety 
and vice versa," and statements from Dr. B. B., who indicates 
that the Veteran's "anxiety disorder is a contributing factor to 
his C.A.D.".  

First, as to the Veteran's lay testimony alleging a relationship 
between current coronary artery disease and anxiety, as a general 
matter issues involving medical complexity, such as the effect 
between a psychiatric disability and a heart condition are best 
when addressed by persons with medical expertise.  The Veteran is 
certainly competent to describe his symptoms, however, here it is 
significant that at the time when the Veteran first suffered 
myocardial infarcts, he made no reference to his anxiety 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

As to the treatise evidence, the Board does not doubt that there 
are studies associating anxiety disorders with certain cardiac 
events.  The Court has held that a medical article or treatise 
"can provide important support when combined with an opinion of 
a medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a plausible 
causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 
(1999).  Here, the treatise and internet articles are too generic 
to be persuasive as they do not take into consideration the 
particular facts underlying the Veteran's case, such as the co-
morbidities that may cause coronary artery disease.  

As to the statement from Dr. B. B., other than a one-sentence 
conclusion, the physician offers no supportive rationale for his 
opinion.  

The Board further finds that the negative evidence against the 
claim is more persuasive and outweighs the positive evidence in 
support of the claim.  

First, a July 2003 VA mental disorder examination noted that 
there was "no clear-cut answer" to the question of the 
relationship between anxiety and coronary artery disease.  The 
examiner noted the role of situational factors that were not 
related to his service-connected anxiety disorder.  The examiner 
also noted his multiple risk factors for coronary artery disease, 
including genetic factors, as his father died of a myocardial 
infarction at age 60, the Veteran's history of alcoholism and 
smoking, his being over-weight, and his history of 
hyperlipidemia.  

In addition, a VA heart examiner in January 2006 noted that the 
Veteran had a complex coronary artery disease consisting of 
severe two-vessel coronary artery disease as evidenced by chronic 
total occlusion of the left circumflex coronary artery and severe 
recent illness of the right coronary artery.  He had undergone 
successful percutaneous coronary intervention with placement of 
drug-eluting stent at the right coronary artery.  The examiner 
noted the co-morbid conditions and stated that it was most likely 
that coronary artery disease was due to diabetes mellitus, 
hypertension, hyperlipidemia, and morbid obesity.   

Another VA heart examination, performed in March 2006, resulted 
in a similar conclusion.  Therein, the examiner noted the family 
history of heart problems and further stated that the coronary 
artery disease was more likely associated with "his 
comorbidities including his morbid obesity, diabetes, 
hypertension, and hyperlipidemia."  The examiner noted that 
generalized anxiety disorder would "not cause artheroscleroses 
per se."  The examiner reasoned that anxiety could cause chest 
pain, but it was clear that the Veteran did not have any signs of 
coronary vasospasms.  The Board finds the reasoning and rationale 
contained in this report particularly persuasive.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, a VA examiner in May 2009 also noted the presence of 
several non-service-related risk factors for coronary artery 
disease and included the opinion that generalized anxiety 
disorder was not a direct causative factor for coronary artery 
disease and that the Veteran's coronary artery disease was not 
aggravated by his service-connected anxiety disorder.  

For these foregoing reasons, the claim for service connection for 
coronary artery disease must be denied.  In making this 
determination, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  


ORDER

Service connection for coronary artery disease, to include as due 
to or aggravated by service-connected generalized anxiety 
disorder, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


